UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6412



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RUSSELL LEE EBERSOLE,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:03-cr-00112-LMB)


Submitted:   December 20, 2007         Decided:     December 26, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Russell Lee Ebersole, Appellant Pro Se. Thomas Higgins McQuillan,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Russell Lee Ebersole appeals the district court’s order

denying   his   motion   for    the    preparation   of    a   transcript   at

government expense.       We have reviewed the record and find no

reversible error.      Accordingly, we deny Ebersole’s motions for a

certificate of appealability and for a stay and dismiss the appeal.

We   dispense   with   oral    argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   DISMISSED




                                      - 2 -